Per curiam.
This disciplinary matter is before the Court on the Notice of Discipline filed pursuant to Bar Rule 4-208.1 against Respondent Eric Vann Ross and to which he failed to respond. After an investigation, the State Bar filed the notice charging Ross with violating Rules 1.2,1.3,1.4,1.15 (I), 1.16 (d), 8.4, and 9.3 of the Georgia Rules of Professional Conduct, see Bar Rule 4-102 (d). The State Bar properly served Ross by publication in accordance with Bar Rule 4-203.1 (b) (3) (ii), but he did not reject the notice as required by Bar Rule 4-208.3. Accordingly, Ross is in default, has no right to an evidentiary hearing, and is subject to discipline by this Court, under Bar Rule 4-208.1.
The facts as deemed admitted show that a client hired Ross to represent him in a matter and Ross settled the case for $20,000 and *214dismissed it with prejudice without consulting the client. He deposited the settlement funds into his bank account and told the client the case had been settled for $18,000. Ross has failed to deliver the settlement funds to his client or to render an accounting to his client regarding the funds.
Decided July 12, 2004.
William P. Smith III, General Counsel State Bar, Jenny K. Mittelman, Assistant General Counsel State Bar, for State Bar of Georgia.
We agree with the State Bar that Ross should be disbarred for his violations of the rules set forth above. Accordingly, we hereby order that Eric Vann Ross be removed from the rolls of persons authorized to practice law in the State of Georgia. He is reminded of his duties under Bar Rule 4-219 (c).

Disbarred.


All the Justices concur.